363 S.W.3d 382 (2012)
FORUM DEVELOPMENT GROUP, LLC, Appellant,
v.
Maria MENDENHALL and Division of Employment Security, Respondents.
No. WD 73923.
Missouri Court of Appeals, Western District.
February 21, 2012.
Matthew W. Murphy, Columbia, MO, for Appellant.
Larry R. Ruhmann, St Louis, MO, for Respondent Division of Employment Security.
Before Division II: GARY D. WITT, Presiding Judge, and JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.


*383 Order
PER CURIAM:
Forum Development Group, LLC, appeals from the Labor and Industrial Relations Commission's order granting unemployment benefits to Forum's former employee Maria Mendenhall. Finding no error, we affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling today. Rule 84.16(b).